Citation Nr: 9935374	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-28 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of an 
injury to the nose.

3.  Entitlement to service connection for residuals of 
removal of a tumor from the left upper quadrant.

4.  Entitlement to service connection for a skin rash, as a 
result of exposure to Agent Orange.

5.  Entitlement to service connection for residuals of 
removal of a wart.

6.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972 and from November 1982 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 1998, the veteran testified at a personal hearing at 
the RO.  A transcript of that hearing is associated with the 
record.  

(The issues of service connection will be addressed in the 
Remand portion of this document).


FINDING OF FACT

The veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes is plausible.


CONCLUSION OF LAW

The claim of entitlement to a permanent and total disability 
rating for pension purposes is plausible.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In the instant case, there is evidence of honorable active 
military service of 90 days or more during a period of war 
and evidence that the veteran is unemployable.  In a January 
1997 statement, a VA psychologist opined that the veteran was 
unemployable.  In a September 1997 chart notation, the 
psychologist indicated that the veteran could not do any full 
or partial employment.  Thus, the Board finds that the 
veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes is well grounded.



ORDER

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Inasmuch as the veteran has submitted a well-grounded claim 
of entitlement to nonservice-connected pension benefits based 
on permanent and total disability, VA is obligated to assist 
him in the development of that claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran contends that he is permanently unable to work as 
a result of his nonservice-connected disabilities, and seeks 
a permanent and total rating for pension purposes.

Pension is payable to a veteran who has served for 90 days or 
more during a period of war and who is "...permanently and 
totally disabled from non-service connected disability not 
the result of the veteran's willful misconduct." 38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.342 (1999).  The veteran satisfies the 
requirement of service during a period of war.  38 C.F.R. § 
3.2(f).  Thus, the issue of entitlement to pension turns on 
whether he is found to be permanently and totally disabled.

The United States Court of Appeals for Veterans Claims 
(Court) has provided specific guidance on how a permanent and 
total disability rating for pension purposes should be 
adjudicated.  Talley v. Derwinski, 2 Vet. App. 282 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (192); Abernathy v. 
Derwinski, 2 Vet. App. 391 (1992); and Brown v. Derwinski, 2 
Vet. App. 444 (1992).  

Among the instructions provided is a requirement that the 
Board review the assignment of percentage ratings for each 
disability identified.  In instances where percentage ratings 
for one or more of the veteran's disabilities has not been 
assigned by the RO, further development is required so that 
the Board can undertake the review process set out by the 
Court.  Additionally, even where the RO has identified a 
disability and assigned a rating, further development may be 
required in order to properly apply the rating criteria by 
which the disability is evaluated.

Initially, the Board notes that it appears that the veteran 
applied for benefits from the Social Security Administration 
(SSA); however, it is unclear whether those benefits were 
awarded and records relied upon by that agency have not been 
obtained.  The duty to assist includes requesting potentially 
relevant records which may be in possession of the SSA.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As there appear to be medical records which have not yet been 
reviewed by the RO, it is unclear whether the RO has had an 
opportunity to assign percentage ratings to each of the 
veteran's current disabilities.  The RO has identified 
bilateral hearing loss, lumbosacral strain, degenerative 
joint disease of the thoracic spine, PTSD, residuals of 
injuries of the nose, residuals of removal of tumor from the 
left upper quadrant, skin rash, residuals of removal of a 
wart and polyneuropathy secondary to alcohol abuse as the 
veteran's disabilities and evaluated each as 0 percent 
disabling.  From a review of the available records, it 
appears that the veteran may be suffering from additional 
disabilities.  For example, a February 1996 statement from a 
private physician notes that the veteran suffers from centra 
pontine myelinolysis, although other medical evidence is to 
the contrary.  The RO has not identified that as a disability 
suffered by the veteran, nor has the RO obtained treatment 
records from that physician.  In light of the Court's 
directive that all disabilities be evaluated as part of the 
adjudication of the veteran's claim for pension, pertinent 
treatment records must be obtained.

While a remand is necessary to obtain additional evidence of 
medical treatment, it is also necessary to remand the case so 
that the veteran can be examined with respect to his 
disabilities.  The examinations performed on remand must 
provide sufficient detail to allow the RO to properly apply 
the rating criteria by which the veteran's disabilities are 
evaluated.  In that regard, the Board points out that any 
examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  With regard to rating any psychiatric disability, 
the Board points out that the criteria for evaluating mental 
disorders was changed, effective November 7, 1996.  The Court 
has held that "where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies."  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
any identified mental disorder must be evaluated under both 
the old and new rating criteria.  

Regarding the claims of service connection, the Board notes 
that VA does not have a statutory duty to assist a claimant 
in developing facts pertinent to a claim which is not well 
grounded.  See Boeck v. Brown, 6 Vet. App. 14 (1993) and 
Grivois v. Brown, 6 Vet. App. 136 (1994).  However, if the 
claimant's application for benefits is incomplete, VA shall 
notify him of the evidence necessary to complete the 
application.  38 U.S.C.A. § 5103(a).  Such an obligation is 
imposed in the limited circumstances where there is an 
incomplete application which references other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The veteran had two separate periods of active duty service; 
however, complete service medical records pertaining to the 
first period of service are not associated with the claims 
folder.  The veteran has submitted copies of some service 
medical records.  The information contained in the service 
medical records is essential to the adjudication of the 
veteran's claim and VA is on notice that relevant evidence in 
support of the veteran's claim is ostensibly available.  The 
Court has held that VA has a duty to search its own files for 
service medical records that might corroborate the veteran's 
assertions.  Jolley v. Derwinski, 1 Vet. App. 37 (1990).  
Thus, the case must be remanded in order to attempt to obtain 
those records.  

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for the 
claimed disabilities since service.  The 
RO should ask the veteran to provide 
information regarding any evidence of 
current or past treatment for his 
disabilities that has not already been 
made part of the record.  The veteran 
should also be asked to submit any 
additional medical evidence which tends 
to support his claims, including a 
medical opinion linking inservice 
findings to current disability.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.  The veteran should also be 
asked to submit to the RO any original 
service medical records in his 
possession.

2.  The RO should attempt to secure 
service medical records pertaining to the 
veteran's first period of active duty 
service through official channels.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran should be afforded 
appropriate VA examinations in order to 
clarify the nature and severity of each 
of the nonservice-connected disabilities.  
The claims folder must be made available 
to the examiner(s) for review and all 
indicated tests should be conducted.  

Regarding orthopedic disabilities, 
findings that take into account all 
functional impairments identified in 
§§ 4.40, 4.45, including pain on use, 
incoordination, weakness, fatigability, 
abnormal movements, etc. should be 
included.  Any functional impairment 
identified should be expressed in terms 
of additional range-of-motion loss beyond 
that clinically demonstrated.  See 
DeLuca, supra.  

Both the old and new criteria for rating 
mental disorders should be provided to 
the examiner prior to conducting a 
psychiatric examination.  

The degree of severity of each 
nonservice-connected disability, and the 
effect of each disability on the 
veteran's ability to follow a 
substantially gainful occupation should 
be discussed.  All findings, opinions and 
bases therefor should be set forth in 
detail.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

6.  Thereafter, the RO should again 
review the veteran's claim of entitlement 
to a permanent and total rating for 
pension purposes.  The RO should assign 
disability ratings to all disabilities 
shown by the medical evidence.  A rating 
decision should be prepared which 
reflects all appropriate ratings, as 
determined by application of relevant 
diagnostic criteria.  Regarding the 
claims of service connection, any 
necessary additional development, 
including the scheduling of a VA 
examination with medical opinion, should 
be undertaken.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case.  If 
nonservice-connected pension benefits are 
denied, the supplemental statement of the 
case should include the rating criteria 
for all disabilities found.  The veteran 
and his representative should be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

